Citation Nr: 1046117	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1943 to November 
1945.

The Veteran died in May 2007; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the RO.  

In October 2010, the appellant testified at a hearing held at the 
RO before the undersigned Veterans Law Judge; a transcript of 
this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2007; the immediate cause of death 
was pneumonia, and a condition contributing to death was coronary 
artery disease.

2.  The service-connected lumbar spine disability is shown to 
have been productive of a significant restriction of mobility due 
to pain that was a likely risk factor in causing the Veteran to 
develop recurrent episodes of pneumonia.  

3.  The service-connected lumbar spine disability is shown as 
likely as not to have played a material and substantial role in 
producing or accelerating the Veteran's demise



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected lumbar spine disability played a substantial 
and material contributory role in producing the Veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that the action taken is fully favorable to the 
appellant, further discussion of VCAA is not required at this 
time.  


Legal Criteria and Analysis

Service connection for the cause of the veteran's death can be 
established by showing that a service-connected disability was 
either (1) the principal cause of death or (2) a contributory 
cause of death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was (1) the immediate or underlying 
cause of death or (2) etiologically- related to the cause of 
death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, and 
that it aided or assisted in the production of death.  It is not 
sufficient to show that it causally shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

In the present case, the Veteran died in May 2007.  The death 
certificate lists pneumonia as the primary cause of death and 
coronary artery disease as contributing to death but not 
resulting in the underlying death.

At the time of his death, the service-connected disabilities were 
those of bilateral hearing loss (rated 50 percent) and 
lumbosacral strain with arthritis (rated 20 percent).

The appellant contends that the service-connected lumbar spine 
disability contributed in causing the cause of the Veteran's 
death.  

At the October 2010 hearing, the appellant testified that the 
service-connected lumbar spine disability significantly limited 
the Veteran's mobility and ability to be active in the course of 
daily living.

In support of her claim, three letters from Dr. MM have been 
submitted in support of the claim.

In the letters, Dr. MM who was the Veteran's physician noted that 
he was aware of the Veteran's service-related back disability 
that was the result of a plane crash in service.  He opined that 
it was more likely than not that this back disorder contributed 
to his lung problems in that the Veteran's mobility was 
significantly impaired and that, during his later years, he had 
developed recurrent pneumonia and respiratory problems.  

The physician added that it was a well-known fact that impaired 
mobility was major risk factor for pneumonia and that numerous 
medical publications discussed the relationship between a 
diminished mobility and chronic lung issues, particularly 
pneumonia.  He noted that the Veteran had no other underlying 
lung disease and opined that his service-related injuries as 
likely as not contributed to the recurrent pneumonia.  See 
letters dated May 2008, September 2008, and December 2009.

In reviewing the record in its entirety, the Board notes that the 
Veteran also had other nonservice-connected disabilities that 
contributed to his impaired mobility.  In particular, he was 
known to have leg weakness, peripheral neuropathy and foot drop 
apparently related to diabetes mellitus.  See VA treatment 
records in October and November 2005.  

However, a few months prior to his death, the Veteran underwent a 
VA examination and reported having persistent back pain that was 
aggravated or worsened with prolonged walking, standing or 
sitting.  The range of motion studies indicated that he had pain 
with lumbar flexion and extension that limited his movements and 
resulted in fatigue and increased pain with repetition.

Viewing the only medical opinion on file in light of the findings 
on the Veteran's final VA examination, the Board finds that the 
service-connected lumbar spine disability is shown as likely as 
not to have contributed materially in producing or accelerating 
the Veteran's death.

In resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the Veteran's death is 
warranted.



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


